OPINION — AG — ** WORKMEN'S COMPENSATION — CONTRACTOR ** YOU ARE ADVISED THAT IF THE CONTRACT OR AGREEMENT BY THE COUNTY WITH SAID GRAVEL HAULERS, WHETHER VERBAL OR IN WRITING, AUTHORIZE THE COUNTY OR ITS REPRESENTATIVES TO GIVE DIRECTIONS TO SAID HAULERS, THE A.G. IS OF THE OPINION THAT SAID GRAVEL HAULERS WOULD NOT BE "INDEPENDENT CONTRACTORS" AND THAT HENCE THE COUNTY SHOULD CARRY WORKMEN'S COMPENSATION INSURANCE THEREON. HOWEVER, SINCE SUCH CONTRACTS OR AGREEMENTS WILL PROBABLY NOT BE UNIFORM, THE BOARD OF COUNTY COMMISSIONERS OF EACH COUNTY OF THE STATE WILL NECESSARILY (WITH OR WITHOUT THE ADVICE OF ITS COUNTY ATTORNEY) HAVE TO DECIDE WHETHER THE GRAVEL HAULERS IN QUESTION ARE INDEPENDENT CONTRACTORS WITHIN THE MEANING OF THE CASES CIT IN THE `MCBEE' OPINION. (CONSTRUCTION, GRAVEL, CARRIER, CONTRACTORS, COUNTY WORK) CITE: 85 O.S. 149 [85-149], 85 O.S. 174 [85-174] (MUNICIPAL, POLITICAL SUBDIVISION, SELF INSURANCE, STATE INSURANCE FUND) (FRED HANSEN)